

117 HCON 46 IH: Recognizing the significance of equal pay and the disparity in wages paid to men and to Black women.
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 46IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Adams (for herself, Ms. Speier, Ms. Escobar, Mrs. Lawrence, Ms. Garcia of Texas, Ms. Lois Frankel of Florida, Mrs. Carolyn B. Maloney of New York, Mrs. Watson Coleman, Ms. Wasserman Schultz, Mr. David Scott of Georgia, Mr. Evans, Ms. Norton, Ms. Moore of Wisconsin, Mr. Sablan, Mr. Soto, Ms. Sewell, Ms. Velázquez, Ms. Bonamici, Mr. Moulton, Mr. Meeks, Mr. Lawson of Florida, Mr. Auchincloss, Mrs. Hayes, Ms. Waters, Mr. Espaillat, Mrs. Beatty, Mr. Krishnamoorthi, Mr. McGovern, Ms. Stevens, Mr. Grijalva, Mr. Horsford, Ms. Wilson of Florida, Ms. Lee of California, Mr. Gallego, Mr. Bishop of Georgia, Mr. Mfume, Ms. Clarke of New York, Ms. Kelly of Illinois, Ms. Ross, Ms. Williams of Georgia, Ms. Manning, Mr. Jones, Mr. Carson, Mr. Danny K. Davis of Illinois, Ms. Omar, Ms. Bass, Ms. Strickland, Ms. Pressley, Ms. DeLauro, Mr. Brown, Ms. Jayapal, Mr. Blumenauer, Mr. Vargas, Mr. Butterfield, Mr. Thompson of California, Ms. Dean, Ms. McCollum, Mr. Ruppersberger, Mr. Price of North Carolina, Mr. Rush, Mr. Carter of Louisiana, Ms. Blunt Rochester, Mr. Raskin, Mr. Yarmuth, Mr. Larson of Connecticut, Ms. DelBene, Ms. Tlaib, Ms. Scanlon, Mr. Quigley, Mr. Vela, Mr. Trone, and Mr. Cicilline) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONRecognizing the significance of equal pay and the disparity in wages paid to men and to Black women.Whereas August 3, 2021, is Black Women’s Equal Pay Day, which marks the day that symbolizes how long into 2021 Black women must work to make what White, non-Hispanic men were paid in 2020;Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)) prohibits discrimination in compensation for equal work on the basis of sex;Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;Whereas despite the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note) 5 decades ago, which requires that men and women in the same workplace be given equal pay for equal work, Census Bureau data show that Black women working full time, year round, are paid 63 cents for every dollar paid to White, non-Hispanic men;Whereas if the current trends continue, on average, Black women will have to wait 100 years to achieve equal pay;Whereas the median annual pay for a Black woman in the United States working full time, year round, is $41,098, which means that, on average, Black women lose nearly $964,400 in potential earnings to the wage gap over the course of a 40-year career;Whereas lost wages mean Black women have less money to support themselves and their families, save and invest for the future, and spend on goods and services, causing businesses and the economy to suffer as a result;Whereas Black women’s median earnings are less than men’s at every level of academic achievement;Whereas, in the United States, more than 80 percent of Black mothers are key breadwinners or co-breadwinners for their families, but Black mothers working full time are paid only 52 percent as much as fathers;Whereas the lack of access to affordable, quality childcare, paid family and medical leave, paid sick leave, and other family-friendly workplace policies contributes to the wage gap by forcing many Black women to choose between their paycheck or job and getting quality care for themselves or their family members;Whereas if the wage gap were eliminated, on average, a Black woman working full time would have enough money for approximately 2.5 additional years of tuition and fees for a 4-year public university, the full cost of tuition and fees for a 2-year community college, more than 16 additional months of premiums for employer-based health insurance, 153 weeks of food for her family, 15 additional months of mortgage and utilities payments, 22 more months of rent, nearly 20 additional years of birth control, or enough money to pay off student loan debt in just over 1 year;Whereas 25 to 85 percent of women have been sexually harassed at the workplace, and research has found that only a small number of women who experience harassment, about 1 in 10, formally report incidents for reasons including lack of access to the complaints processes and fear of retaliation;Whereas workplace harassment forces many women to leave their occupation or industry;Whereas targets of harassment were 6.5 times as likely as nontargets to change jobs or pass up opportunities for advancement, contributing to the gender wage gap;Whereas Black women were the most likely of all racial and ethnic groups to have filed a sexual harassment charge;Whereas nearly two-thirds of workers paid the minimum wage or less are women, and there is an overrepresentation of women of color in low-wage and tipped occupations;Whereas more than 62 percent of women working in the private sector reported that they were either discouraged or prohibited from discussing wage and salary information, which can hide pay discrimination and prevent remedies;Whereas the pay disparity Black women face is part of a wider set of disparities Black women face in home ownership, unemployment, poverty, access to childcare, and the ability to accumulate wealth;Whereas the gender wage gap for Black women has only narrowed by 3 cents in the last 3 decades;Whereas true pay equity requires a multifaceted strategy that addresses the gendered and racial injustices that Black women face daily;Whereas the pandemic has disproportionately economically impacted Black women; andWhereas many national organizations have designated August 3, 2021, as Black Women’s Equal Pay Day to represent the additional time that women must work to compensate for the lower wages paid to Black women last year: Now, therefore, be itThat Congress—(1)recognizes the disparity in wages paid to Black women and its impact on women, families, and the United States; and(2)reaffirms its support for ensuring equal pay for equal work and narrowing the gender wage gap.